DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the proximal side toward the distal side" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-22 are also rejected because they depend from claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 13, 16, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (2015/0230799) in view of Shibata (JP-2007-125264).  
As an initial matter, Examiner notes the clip and clip applier of Satake et al. appear to be nearly identical
Regarding claim 1, Satake et al. disclose a clip treatment tool (see at least figure 1) comprising: an operating part (100); a clip (11); a sheath part (61); wherein the clip is attachably and detachably disposed at a distal end of the sheath part (see figure 1) and the operating part is attached to a proximal end of the sheath part (see figure 1), wherein the clip includes a clip body having two or more arms (12 and 13) that are opened and closed, and a clip locking part (the combination 16 and 17 on arm 12, 21 and 22 on arm 13, and 32 of retaining pipe 31 are considered the locking part) that locks the two or more arms to a closed state after the two or more arms of the clip body are brought into an open state (as in figure 1) by an operation of the operating part, the two or more arms are brought into the closed state (as in figure 15) in a state where distal ends of the two or more arms brought into the open state are pressed against a treatment part, and the treatment part is ligated by the distal ends of the two or more arms brought into the closed state.  However, Satake et al. fail to disclose a clip removal part.  Attention is drawn to Shibata, who teaches it is sometimes needed to remove an implanted clip (see at least paragraphs [0004] through [0006]), and therefore teaches the use of a clip removal device (see at least figure 6) that can safely remove the clip without damage to tissue.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a clip removal device as taught by Shibata with the clip applier of Satake et al. to obtain the advantage of being able to safely remove the clip from the body if it is no longer necessary or safe to remain implanted.  In this combination, the clip removal part as taught by Shibata releases the locking to the closed state of the two or more arms of the clip of Satake et al. indwelled in the 
Regarding claim 2, the clip further includes a tubular retaining pipe (31) that houses a proximal end of the clip body, wherein the two or more arms are protruded from a distal end of the retaining pipe to be in the open state and the two or more arms protruded from the distal end of the retaining pipe are housed within the retaining pipe to be in the closed state by the operation of the operating part, wherein the clip locking part has protruding parts (16 and 17 on arm 12; 21 and 22 on arm 13) provided in the two or more arms, and an opening part (32a) provided in a proximal end of the retaining pipe,53 wherein, in a case where the clip body is relatively moved to a proximal side of the retaining pipe, and an external diameter of the protruding parts that is a diameter of a circumscribed circle circumscribed on distal ends of the protruding parts of the two or more arms becomes smaller than an internal diameter of the opening part that is a diameter of an inscribed circle inscribed on an opening of the opening part, so that the protruding parts exceeds the opening part, the external diameter of the protruding parts becomes larger than the internal diameter of the opening part, and the protruding parts and the opening part are engaged with each other, so that the two or more arms are locked to the closed state.  Examiner reiterates here that the clip and clip applier of Satake et al. appear to be identical to the clip and clip applier claimed and disclosed in 
Regarding claim 3, wherein the clip further includes a spring member (36) that biases the clip body housed within the retaining pipe to a distal side of the retaining pipe, wherein the spring member is compressed as the clip body is relatively moved to the proximal side of the retaining pipe, and the two or more arms is locked to the closed state in a state where the clip body is biased to the distal side of the retaining pipe by the spring member, and wherein the spring member is extended to relatively move the clip body to the distal side of the retaining pipe in a case where the locking is released, and the two or more arms are protruded from the distal end of the retaining pipe to be in the open state.  Examiner reiterates here that the clip and clip applier of Satake et al. appear to be identical to the clip and clip applier claimed and disclosed in the instant applicant, thus all claim limitations drawn thereto are deemed to be met by Satake et al.
Regarding claim 4, the clip removal part of Shibata is capable of reducing the external diameter of the protruding parts to be equal to or less than the internal diameter of the opening part, releases the locking by releasing the engagement between the protruding parts and the opening part, and the spring member is extended to relatively move the clip body to the distal side of the retaining pipe in a case where the locking is released and the two or more arms are protruded from the distal end of the retaining pipe, to be in the open state.  
Regarding claim 6, the clip removal part has gripping forceps (2 in Shibata; see figures 3 and 6) including a gripping part that is opened and closed by the operation of the operating part, and is capable of reducing the external diameter of the protruding 
Regarding claim 13, the tool of the combination further comprises: pressed parts (32b) that are provided on both sides of the protruding parts in a pressing direction in which the protruding parts are pressed, in an outer end surface of the proximal end of the retaining pipe, and are moved toward the protruding parts by being pressed from the both sides in the pressing direction, wherein the clip removal part moves the pressed parts toward the protruding parts by pressing the pressed parts from the both sides in the pressing direction, reduces the external diameter of the protruding parts to be equal to or less than the internal diameter of the opening part by pressing the protruding parts, and releases the locking by releasing the engagement between the protruding parts and the opening part.  Examiner reiterates here that the clip and clip applier of Satake et al. appear to be identical to the clip and clip applier claimed and disclosed in the instant applicant, thus all claim limitations drawn thereto are deemed to be met by Satake et al.
Regarding claim 16, the tool of the combination further comprises: an operating wire (62) that is inserted so as to be movable forward and backward within the sheath part by the operation of the operating part; and a coupling member (63) that couples the clip body and the operating wire to each other, wherein the clip further includes a tubular retaining pipe (31) and a biasing member (36), wherein the clip body has two arms (12 and 13), and the two arms face each other, and extend so as to be separated from each other from the proximal side toward the distal side, wherein as the clip body moves to the distal side or the proximal side, the retaining pipe functions to open and close the two arms, and houses the clip body therein by the movement of the clip body 
Regarding claim 17, as the coupling member moves from the distal side to the proximal side, the two arms are pressed by the distal end of the retaining pipe in a direction in which the two arms approach each other, and the two arms are gradually closed from the open state and brought into the closed state (as in figure 15).  Examiner reiterates here that the clip and clip applier of Satake et al. appear to be identical to the clip and clip applier claimed and disclosed in the instant applicant, thus all claim limitations drawn thereto are deemed to be met by Satake et al.
Regarding claim 22, each of the two arms has a projection part (16/17 and 21/22) that protrudes in a width direction, wherein the retaining pipe has a narrowed part (32a) having an internal diameter narrower than an internal diameter at both ends, at a central part thereof in an axial direction, and wherein the biasing member is disposed between the projection part and the narrowed part, and the locking part is movable nearer to the proximal side than the narrowed part.  Examiner reiterates here that the clip and clip applier of Satake et al. appear to be identical to the clip and clip applier claimed and disclosed in the instant applicant, thus all claim limitations drawn thereto are deemed to be met by Satake et al.
Regarding claim 23, the tool of the combination comprises: a first treatment tool (the tool of Satake et al. outlined above with respect to claim 1) that has at least a first operating part (100) serving as the operating part, and the sheath part (61); and a second treatment tool (the clip removal part of the Shibata teachings outlined above with respect to claim 1) that has at least a second operating part (10; see figure 6) serving as the operating part, and the clip removal part, wherein the first treatment tool and the second treatment tool are separately configured (considered separately configured because they are two distinct tools).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (2015/0230799) in view of Shibata (JP-2007-125264) as applied to claims 1-4 above, and further in view of Tafti et al. (2016/0346074).  
Regarding claim 5, the combination of Satake et al. and Shibata fails to disclose the clip removal part is a snare-like member including a loop.  Rather, the clip removal part of the combination (per the teachings of Shibata outlined above with respect to claim 1) is a forceps.  Attention is drawn to Tafti et al., who teach it is known that both .  
Allowable Subject Matter
Claims 7-12, 14, 15, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art fails to disclose or suggest the claimed tool as outlined in claims 1-4 where the tool further has a movement regulating part that restricts the clip from jumping out of the distal end of the retaining pipe.
Claims 8-12 are also objected to because they depend from claim 7.
Regarding claim 14, the prior art fails to disclose or suggest the claimed tool as outlined in claims 1-2 where the retaining pipe has two or more second opening parts that have the functions claimed.
Claim 15 is also objected to because it depends from claim 14.
Regarding claim 18, the prior art fails to disclose or suggest the claimed tool as outlined in claims 1 and 16 where the locking part has the two plate-shaped members that are configured and function as claimed.
Claims 19-21 are also objected to because they depend from claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a listing of references that show the general state of the clip treatment tool art as it pertains to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Ryan J. Severson/Primary Examiner, Art Unit 3771